OFFICE   OF   THE   ATTORNEY    GENERAL     OF TEXAS

                          AUSTIN



                                             May   18,   1939




Bon. George Van Fleet, Potuary
Board of Inauranoe Comnlssioners
Austin, Texas
Dear Sir:
                 Opinion No. O-661




                                             pt of your letter
of April 19, 19                              st the opinion of
.$his department                             in presented. For
the purpose of
set out the

                                   h the State Trea-
                                   es, which deposit
                                   ets4982 to 4986,
                              ted Federal Land Bank
                                     The Bank has
                    know whether or not, if they
                    o, they may have their bonds
                    tamped, as provided  in Article
                   d Civil Statutes of 1925.
                opinion is respectfully requested
             ether or not the securities  ifi ques-
     tion, whioh are deposlted in accordance v:ith
     the articles referred to, may be endoreed or
     stanped as provided for In Artiole  2530, Chap-
     ter 1, Title 47, Revised Civil Statutes of 1C25.w
Hon. George Van Fleet, May 18, 1939, Page 2



          Artioles 4982 to 4986;both inclusive, con-
stitute Seotion 2, Chapter 16, Title 78, Revised
CIrll Statutes of Texas 1925, end deal with insurance
companies and the right of oertaln type organizations
therein described to.assume and exercise additional
powers and privileges permitted thereby.
          The $50,000.00 In securities deposited with
the state treasurer by the Second National Bank of
Houston, Texas, were de    ited In accordanoe with the
requirement or Article %4   , Revised CIiil Statutes,
for the purt ose of enabling such bank to qualify to
exeroise the additional rights end privileges~afforded
by Article 4982, Revised Civil Statutes.
          Paragraph (3) of Article 2530, Revised Civil
Statutes of Texas 1925, reads in part es follows:
          "Any bank making deposits of bonds or
          other securities with the treasurer
          under the provisions of this act may
          Cause such bonds or other securities
          to be endorsed or stamped, as they may
          deem proper, so as to show that they
          are deposited as collateral and not
          transferable, except as herein provided."
          It Is to be noted that It Is specifically pro-
vided that the act of endorsing or stamping securities
is limited to a bank making deposits "under the provisions
of this act.*
          Article 2530, above quoted from, is a part of
Chapter 1, Title 47, dealing with state depositories. It
is apparent therefore, that the phrase "under the pro-
visions of this act* has reference only to Title 47, Re-
vised Civil Statutes, dealing Qith deposftories and has
no oonneotion uIth Section 2, Chapter 16, Title 78,
Revised Civil Statutes of Texas.

          It is therefore the opinion of this department
Hon. George Van   Fleet,   May 18,   1939,   Page 3



and you are so advised that the provisions for endorsing
or stamping bonds contained fn Article 2530, supra, have
no applicat ion to the eecurlties required by Article
4983. aunra and that the Second Netional Bank of Houston,
Texas, will'not be privileged to avail itself of such
pight.
          Trusting that this satisfactorily.-answers
your inquiry, we are
                                          Very truly yours
                                     ATTORNEY CXrERAL OF TEXAS
                                          (signed) Lloyd Armstrong

                                     BY
                                                 Lloyd Armstrong
                                                       Assistant


LA:AW
APPROVED:
(signed) Gerald C. Mann
ATTORNEY GENERAL OF TEXAS